92 F.3d 1197
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Isa Abdullah Ramadan SHABAZZ, Petitioner-Appellant,v.R. Michael CODY, Respondent-Appellee.
No. 96-6092.
United States Court of Appeals, Tenth Circuit.
July 30, 1996.

ORDER AND JUDGMENT*
Before BRORBY, EBEL, and HENRY, Circuit Judges.**


1
This is an appeal from an Order of the district court denying Petitioner leave to proceed in forma pauperis in this 28 U.S.C. § 2254 proceeding.  In denying petitioner in forma pauperis status, the district court relied on the findings and recommendation of a magistrate judge.  The magistrate recommended that petitioner's Motion for Leave to Proceed In Forma Pauperis be denied on the grounds that petitioner failed to satisfy certain preconditions to filing this action.   See Cotner v. Hopkins, 795 F.2d 900, 902 (10th Cir.1986) (the federal courts have the inherent power to regulate the activities of abusive litigants by imposing carefully tailored preconditions on a plaintiff's ability to bring future actions).  The magistrate relied on the Order entered in Shabazz v. Kaiser, CIV-88-2239-R, Western District of Oklahoma (Opinion and Order, February 16, 1989), which set forth five preconditions for the filing by petitioner of future actions:  (1) he must carry a stronger burden of proof that he is economically unable to pay filing fees;  (2) he must demonstrate to the court that this action is commenced in good faith and not malicious or without arguable merit;  (3) his pleadings must be certified as required by Fed.R.Civ.P. 11;  (4) he must include in every petition a list of each previous action filed including the party or parties sued, the basis for the claim, the final disposition, the court in which it was filed and the dates of the filing and disposition;  and (5) he must send all pleadings to the respondents and provide the court with proof of service.  We have upheld these specific preconditions as "clearly the type of carefully tailored restrictions contemplated by the various courts that have addressed the question of restraints on abusive litigants."   Cotner, 795 F.2d at 902.


2
When this action was assigned to the magistrate judge for consideration of petitioner's Motion for Leave to Proceed In Forma Pauperis the magistrate reviewed the complaint and materials submitted by Petitioner and determined that he had failed to satisfy preconditions 2, 3 and 4. Upon request of the district court, the magistrate made more detailed supplemental findings to support its conclusion that petitioner had not met the required preconditions.  After reviewing these supplemental findings, materials submitted by petitioner and the express language of the 1989 Order, the district court concluded that the magistrate judge correctly denied petitioner leave to proceed in forma pauperis.   On review of the record before us, we AFFIRM the district court's Order denying petitioner leave to proceed in forma pauperis for substantially the same reasons as set forth therein, as well as the reasons set forth in the magistrate's findings and recommendation.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  This court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


**
 After examining the briefs and the appellate record, this three-judge panel has determined unanimously that oral argument would not be of material assistance in the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument